Title: Abigail Adams to John Adams, 22 January 1793
From: Adams, Abigail
To: Adams, John


my dearest Friend
Boston Janry 22 1792 [1793]
I received your kind favours of Ja’nry 8 & 9th and on saturday a Letter from our daughter I have been in Town for a few days—for the first time I chose not to come till all the Bustle of Election was past Election for a Representitive has taken place since I came here. Honestus’s Friends and emisaries have been indefatigable in procuring votes for him, and their success has been Such that he stands highest upon the list, and tho it is presumed that their will not be a Choice, he & dr Holten will be the Candidates. dr Jarvis is sitting up for Federal senator in the Room of mr strong. Speculation is the popular Topick when a man is to be crushd, and that is the crime of which mr strong is said to be guilty, and tho I presume it is quite groundless, yet it will answer a Party purpose an other Idle story is that mr Pitt has resignd, and that the President of the u s is going to resign in March, as tho there could be any connextion between the resignation of the first minister of state in England and the chief majestrate here, nor can I devine the policy of the Report unless it is meant for a stock jobbing purpose, yet there are persons here stupid enough to swallow such reports. you will see by the papers the whole Town of B—— laid under a tax of 3 dollors pr head which they dare not refuse, even those who in their hearts dislike the Festival and will join in it no further than to pay the money: the Civick Feast of the Cits, pushd down their Throats for fear of being stiled Aristocrats. Such is the infectious spirit, of the Times—
Mr B—— is here. I saw him at the assembly, where he was very social. there were some compliments paid to him, which tho in the Character of this Town, belongd not to a private citizen—such as waiting the dances for him for more than an hour and finally being obliged to begin without him, as he did not make his appearence till near Nine oclock dinning at five oclock to conform to his hour, &c one compliment however he has received not so much to his taste, a W—— for Arerages of old martinec affairs—
do you suppose that Congress will meet after their dissolution on the 3d of March? I fear you will have as dissagreeable a time Home as you had when you went. Love to mrs otis her Friends here are all well— my Health is better than it has been. I have not had any return of a Fever for two Months. I cannot say as much for two years before
my Love to Thomas I will write to him next week when I return to Quincy
Yours most affectionatly
A Adams
